 Case 1:19-cv-10040-RMB Document 17 Filed 05/06/20 Page 1 of 1 PageID: 92



                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE


                                  :
CHARLES ANTHONY DAVIS             :
                                  :    Civ. Action No. 19-10040(RMB)
                Petitioner        :
                                  :
          v.                      :                ORDER
                                  :
DAVID E. ORTIZ, WARDEN            :
                                  :
                Respondent        :
                                  :

     For the reasons set forth in the accompanying Opinion,

     IT IS therefore on this 6th day of May 2020,

     ORDERED that Petitioner’s motion for default judgment (ECF

No. 14) is DISMISSED as moot; and it is further

     ORDERED that the Petition for Writ of Habeas Corpus under 28

U.S.C. § 2241 (ECF No. 1) is DISMISSED for lack of jurisdiction;

and it is further

     ORDERED that the Clerk shall serve a copy of this Order and

the accompanying Opinion on Petitioner by regular U.S. mail; and

it is further

     ORDERED that the Clerk shall close this matter.



                                  s/Renée Marie Bumb
                                  RENÉE MARIE BUMB
                                  United States District Judge
